department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b state x program g dollars y dollars z dollars dollar_figure dollar_figure dollar_figure dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x your purpose is to fund three-year fellowships for highly creative and dedicated postdoctoral scientists at not-for-profit research institutions in b to conduct groundbreaking work in the following fields physical and life sciences technology engineering and math the ultimate goal is for their research to benefit the public by creating new products and services addressing unmet needs the fellowships will be paid directly to the institutions x hopes to select up to ten new fellows annually the purpose of x is to issue grants to selected research institutions to fund research fellowships to outstanding post-doctoral candidates to pursue their research in the fields letter catalog number 58222y of physical and life sciences technology engineering or math at b universities or non- profit research institutions fellowships will fund the researchers for a three-year term the awards paid to the research institutions will support a salary of g dollars first year y dollars second year and z dollars third year plus benefits awarded by the institution x may pay additional_amounts to support specific requirements of the candidates’ research such as purchases of research supplies or equipment or travel to conferences or symposia basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance you stated e the offer of the x has been publicized on your website advertised in scientific journals on job posting websites and by notices emailed to senior researchers at b universities and institutions letter catalog number 58222y eligible_candidates must be qualified to conduct research in the fields of physical and life sciences technology engineering or math they must be a u s citizen or permanent resident green card holder and upon commencement of the fellowship must have completed a doctorate from an accredited graduate program x aims to bring highly creative and dedicated postdoctoral scientists to research institutions in b to conduct groundbreaking work in the following fields physical and life sciences technology engineering and math your goal is for their research to benefit the public by addressing unmet needs awardees will be selected based upon the novelty of their research proposals expected benefit of successful research and demonstrated capability to conduct research x expects to award up to new post-doctoral fellowships each year provided the selection committee identifies sufficient qualifying candidates the amount of the fellowship awards has been determined by surveying post- doctoral programs at b institutions and by reviewing comparable fellowship programs outside b fellows will be permitted to transfer their fellowships between institutions or research labs within institutions in b however fellows must demonstrate active engagement in their course of research to continue receiving payments of their fellowship x must receive confirmation of the fellow’s appointment within an approved discipline physical and life sciences technology engineering or mathematics before paying the grant x will require confirmation from principal investigators at the fellow’s institution that the fellow is satisfactorily engaged in their research if this term is not met x will not continue to pay the grant x postdoctoral fellows will be chosen by your selection committee expert in multiple scientific disciplines and assembling strong research teams committee members were nominated by the selection committee chairman and approved by the board at your board meeting committee members’ terms are not fixed and will be renewed or revised on an annual basis at the chairman’s recommendation other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent letter catalog number 58222y e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
